Citation Nr: 0111576	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran served on active duty from February 1964 to 
February 1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Further, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Here, potentially relevant medical records have not been 
obtained by the RO.  For example, a VA social worker reported 
in September 1999 that he had been treating the veteran for 
over 10 years.  Further the veteran testified at a personal 
hearing in January 2000 that he was currently receiving 
mental health treatment from the VA medical center (VAMC) in 
Gulfport, Mississippi.  On remand, the RO should ensure that 
all of the veteran's VA treatment records have been 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Additional development should be undertaken before appellate 
review of the matter on appeal.  

Regarding the claimed stressors, the veteran has yet to 
provide a statement with details sufficient to lead VA to 
request their verification through the appropriate channels.  
The veteran is advised that this information is vitally 
necessary to obtain supportive evidence of his particular 
stressful events, and, if he does not provide sufficient 
details, an adequate search for verifying information cannot 
be conducted.  Therefore, the RO should request that the 
veteran provide a sufficiently detailed stressor statement 
that verification may be requested from the U.S. Armed 
Services Center for Research of Unit Records.

There are also conflicting psychiatric diagnoses.  The 
February 1999 VA PTSD examiner diagnosed the veteran as 
having dysthymia and reported that the differential diagnosis 
should also include alcohol induced depression, but did not 
diagnose PTSD.  Subsequent to this diagnosis, two other VA 
doctors diagnosed PTSD.  If sufficient information is 
obtained from the veteran to permit verification of any 
stressor, he should be afforded another VA PTSD examination, 
including psychological testing, to clarify whether he in 
fact currently suffers from the claimed PTSD.  If a PTSD 
diagnosis is warranted, the examiner is asked to identify the 
established in-service stressor, if any, considered 
sufficient to produce PTSD.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is carried out in 
connection with this claim.

2.  Ask the veteran to provide the names 
and locations of all VA medical 
facilities at which he has received 
mental health treatment since his 
separation from the service.  The RO 
should then review the file and secure 
copies of all VA inpatient and/or 
outpatient records that have not yet been 
associated with the file, including those 
records reflecting recent mental health 
treatment.  The Board is particularly 
interested in VA records from Gulfport 
and Biloxi, Mississippi, VAMCs. 

3.  Ask the veteran to provide as 
specific and detailed information 
regarding his reported stressor events as 
he is able to recall.  In particular, 
such specific details of the claimed 
stressful events during service as dates, 
places, detailed descriptions of the 
events, duty assignments, and the names 
and other identifying information 
concerning any individuals involved in 
the events would be helpful.

The veteran should specifically address 
the following claimed events: (1) the 
constant bombardment of shelling while 
stationed in Qui Nhon; (2) his 
involvement in hostile fire; and (3) the 
names of his close friends who were 
killed and the dates and locations.  

With respect to these incidents, the RO 
should also ask the veteran to provide a 
written, legible statement, with as many 
details as possible of the claimed 
stressors.  The statement should include, 
for each claimed stressor:  (a) the 
approximate date of the incident; (b) the 
approximate location of the incident; (c) 
a detailed description of the claimed 
stressful incident; (d) a list of the 
names of all individuals who were injured 
and/or killed during the claimed 
stressful incident, if any; and (e) a 
brief statement explaining the manner in 
which that particular incident still 
currently bothers him (i.e., whether he 
re-lives it in flashbacks, nightmares, 
etc.); and (f) whether any accident or 
casualty report was prepared in 
connection with the event, and to whom it 
was reported.  If any others were witness 
to the events, names and any other 
identifying information should be 
provided.  He may submit sworn statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.

4.  Review the claims file and prepare a 
summary of all the claimed stressors, 
based upon a review of any information 
obtained, as well as the veteran's 
previous assertion of stressors on the 
February 1999 examination.  The RO should 
also prepare a summary of the veteran's 
dates of service in Vietnam and the units 
to which he was assigned during 
particular time periods.  The summary and 
any stressor statements provided by the 
veteran should be sent to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.  The RO should 
request USASCRUR to provide any 
information which may verify the 
veteran's alleged stressors.  Any 
response received from the USASCRUR must 
be associated with the claims folder.

5.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and whether any of 
his stressors are related to combat.  
Prepare a memorandum describing which of 
the veteran's stressors have been 
verified (or, if the veteran is a combat 
veteran and the stressor is related to 
combat, do not require verification) and 
established as having occurred during 
service.

6.  Thereafter, if any claimed stressor 
is verified or otherwise established, 
schedule a VA mental disorders 
examination, including psychological 
testing, in order to clarify his 
diagnosis.  Before conducting the 
examination, the examiner should be 
provided the claims folder and a copy of 
this remand and should review the 
veteran's medical history and the RO's 
memorandum detailing the stressors that 
have been verified or established for 
purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders IV 
(DSM-IV).  All necessary special studies 
or tests, including appropriate 
psychological testing, is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and, if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.

7.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	
	
		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


